                                                                                                       1   TROUTMAN SANDERS LLP
                                                                                                           Michael K. Cassata, CA Bar No. 287928
                                                                                                       2   michael.cassata@troutman.com
                                                                                                           580 California Street, Suite 1100
                                                                                                       3   San Francisco, CA 94104
                                                                                                           Telephone: 415.477.5700
                                                                                                       4   Facsimile: 415.477.5710
                                                                                                       5   Attorneys for Defendant and Cross-
                                                                                                           Complainant
                                                                                                       6   SOUTHWIRE COMPANY, LLC
                                                                                                       7

                                                                                                       8                         UNITED STATES DISTRICT COURT
                                                                                                       9                        EASTERN DISTRICT OF CALIFORNIA
                                                                                                      10                                 SACRAMENTO DIVISION
                                                                                                      11
                         580 CALIFORNIA STREET, SUITE 1100




                                                                                                           ARCH INSURANCE COMPANY;                    Case No. 2:18-cv-02650-JAM-EFB
T ROUTMAN S ANDERS LLP

                                                             S A N F R A N C I S C O , CA 9 4 1 0 4




                                                                                                      12   TERRILL TRANSPORTATION,
                                                                                                           INC.; ALEX TERRILL; DEAN                   STIPULATION FOR DISMISSAL
                                                                                                      13   LEDFORD; and LENNY GROSS,                  WITHOUT PREJUDICE OF
                                                                                                                                                      DEFENDANTS REXEL USA, INC.
                                                                                                      14                   Plaintiffs,                AND SOUTHWIRE COMPANY,
                                                                                                                                                      LLC
                                                                                                      15         v.
                                                                                                      16   ESSEX ELECTRIC, a Division of
                                                                                                           Superior ESSEX/SUPERIOR
                                                                                                      17   ESSEX, INC. (SPX); ALPINE
                                                                                                           HOLDCO, INC.; ESSEX GROUP,
                                                                                                      18   INC.; SOUTHWIRE COMPANY,
                                                                                                           LLC; PLATT ELECTRIC SUPPLY,
                                                                                                      19   INC.; and DOES 1-25,
                                                                                                      20                   Defendants.
                                                                                                      21
                                                                                                           AND RELATED CROSS ACTIONS
                                                                                                      22

                                                                                                      23                                     STIPULATION
                                                                                                      24         Whereas Plaintiff Arch Insurance Company, Plaintiff Terrill Transportation,
                                                                                                      25   Inc., Plaintiff Alex Terrill, Plaintiff Dean Ledford, Plaintiff Lenny Gross,
                                                                                                      26   Defendant Superior Essex Inc., Defendant Essex Group, Inc., and Defendant Alpine
                                                                                                      27   Holdco, Inc., and each of them, has agreed with Defendant Rexel USA, Inc. dba
                                                                                                      28

                                                                                                              STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANTS REXEL USA, INC. AND
                                                                                                                                         SOUTHWIRE COMPANY, LLC
                                                                                                       1   Platt Electric Supply, Inc. for a dismissal of Defendant Rexel USA, Inc. dba Platt
                                                                                                       2   Electric Supply, Inc. from the case without prejudice in exchange for a mutual
                                                                                                       3   waiver of costs and fees. Defendant Southwire Company, LLC has made no cross
                                                                                                       4   claim against Defendant Rexel USA, Inc. dba Platt Electric Supply, Inc.;
                                                                                                       5            Whereas Defendant Rexel USA, Inc. dba Platt Electric Supply, Inc. has
                                                                                                       6   agreed to a dismissal of its cross claims against Defendant Superior Essex Inc.,
                                                                                                       7   Defendant Essex Group, Inc., Defendant Southwire Company, LLC, and Defendant
                                                                                                       8   Alpine Holdco, Inc., and each of them, without prejudice in exchange for a mutual
                                                                                                       9   waiver of costs and fees;
                                                                                                      10            Whereas Plaintiff Arch Insurance Company, Plaintiff Terrill Transportation,
                                                                                                      11   Inc., Plaintiff Alex Terrill, Plaintiff Dean Ledford, Plaintiff Lenny Gross,
                         580 CALIFORNIA STREET, SUITE 1100
T ROUTMAN S ANDERS LLP

                                                             S A N F R A N C I S C O , CA 9 4 1 0 4




                                                                                                      12   Defendant Superior Essex Inc., Defendant Essex Group, Inc., Defendant Rexel
                                                                                                      13   USA, Inc. dba Platt Electric Supply, Inc., and Defendant Alpine Holdco, Inc., and
                                                                                                      14   each of them, has agreed with Defendant Southwire Company, LLC for a dismissal
                                                                                                      15   of Southwire Company, LLC from the case without prejudice in exchange for a
                                                                                                      16   mutual waiver of costs and fees;
                                                                                                      17            Whereas Defendant Southwire Company, LLC has agreed to a dismissal of
                                                                                                      18   its cross claims against Defendant Superior Essex Inc., Defendant Essex Group,
                                                                                                      19   Inc., and Defendant Alpine Holdco, Inc., and each of them, without prejudice in
                                                                                                      20   exchange for a mutual waiver of costs and fees;
                                                                                                      21            It is hereby stipulated by and between the parties that Defendant, Cross
                                                                                                      22   Complainant, and Cross Defendant Rexel USA, Inc. dba Platt Electric Supply, Inc.
                                                                                                      23   will be dismissed without prejudice.
                                                                                                      24            It is hereby stipulated by and between the parties that Defendant, Cross
                                                                                                      25   Complainant, and Cross Defendant Southwire Company, LLC will be dismissed
                                                                                                      26   without prejudice.
                                                                                                      27   ///
                                                                                                      28   ///
                                                                                                                                                      -2-
                                                                                                                 STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANTS REXEL USA, INC. AND
                                                                                                                                            SOUTHWIRE COMPANY, LLC
                                                                                                       1   It is hereby stipulated by and between the parties that, if any party chooses to again
                                                                                                       2   name Rexel USA, Inc. dba Platt Electric Supply, Inc. and/or Southwire Company,
                                                                                                       3   LLC as a party to this lawsuit after their respective dismissals, Rexel USA, Inc. dba
                                                                                                       4   Platt Electric Supply, Inc. and Southwire Company, LLC’s current counsel of
                                                                                                       5   record agree to accept service of said complaint/cross-claim on behalf of their
                                                                                                       6   respective clients. If Cross Defendant Rexel USA, Inc. dba Platt Electric Supply,
                                                                                                       7   Inc. and Southwire Company, LLC are again named as parties after their dismissals,
                                                                                                       8   Cross Defendant Rexel USA, Inc. dba Platt Electric Supply, Inc. and Southwire
                                                                                                       9   Company, LLC reserve the right to bring a pleadings challenge to any such
                                                                                                      10   pleadings as appropriate.
                                                                                                      11
                         580 CALIFORNIA STREET, SUITE 1100




                                                                                                           Dated: February _____, 2019          LAW OFFICES OF JEFFREY C. SPARKS
T ROUTMAN S ANDERS LLP

                                                             S A N F R A N C I S C O , CA 9 4 1 0 4




                                                                                                      12

                                                                                                      13                                             signature on original
                                                                                                                                                By:
                                                                                                      14                                          Jeffrey C. Sparks
                                                                                                                                                  Attorney for Plaintiffs
                                                                                                      15                                           ARCH INSURANCE COMPANY;
                                                                                                                                                   TERRILL TRANSPORTATION, INC.;
                                                                                                      16                                           ALEX TERRILL; DEAN LEDFORD; and
                                                                                                                                                   LENNY GROSS
                                                                                                      17
                                                                                                           Dated: February _____, 2019           TROUTMAN SANDERS LLP
                                                                                                      18

                                                                                                      19
                                                                                                                                                 By: signature on original
                                                                                                      20                                           Michael K. Cassata
                                                                                                                                                   Attorneys for Defendant
                                                                                                      21                                           SOUTHWIRE COMPANY, LLC
                                                                                                      22   Dated: February _____, 2019           KLINDINST PC
                                                                                                      23

                                                                                                      24                                         By: signature on original
                                                                                                      25
                                                                                                                                                   Ian Rambarran
                                                                                                                                                   Kristin N. Blake
                                                                                                      26
                                                                                                                                                   Attorneys for Defendant
                                                                                                                                                   REXEL USA, INC. dba PLATT
                                                                                                      27
                                                                                                                                                   ELECTRIC SUPPLY, INC.

                                                                                                      28
                                                                                                                                                    -3-
                                                                                                              STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANTS REXEL USA, INC. AND
                                                                                                                                         SOUTHWIRE COMPANY, LLC
                                                                                                       1   Dated: February _____, 2019         CLAP MORONEY VUCINICH BEEMAN
                                                                                                                                               SCHELEY
                                                                                                       2

                                                                                                       3
                                                                                                                                               By: signature on original
                                                                                                       4                                         Christopher J. Beeman
                                                                                                                                                 Attorneys for Defendant
                                                                                                       5                                         ALPINE HOLDCO, INC.
                                                                                                       6
                                                                                                           Dated: February _____, 2019         ALLEN, GLAESSNER, HAZELWOOD &
                                                                                                       7                                       WERTH, LLP
                                                                                                       8
                                                                                                                                                    signature on original
                                                                                                       9                                       By:
                                                                                                                                                 Vincent Castillo
                                                                                                      10                                         Alexei Offil-Klein
                                                                                                                                                 Attorneys for Defendants
                                                                                                      11                                         SUPERIOR ESSEX, INC. and ESSEX
                         580 CALIFORNIA STREET, SUITE 1100




                                                                                                                                                 GROUP, INC.
T ROUTMAN S ANDERS LLP

                                                             S A N F R A N C I S C O , CA 9 4 1 0 4




                                                                                                      12

                                                                                                      13

                                                                                                      14        Based upon the stipulation of the parties, the Court hereby Orders
                                                                                                      15   Defendants, Cross Complainants and Cross Defendants Rexel USA, Inc. and
                                                                                                      16   Southwire Company, LLC dismissed from the action without prejudice.
                                                                                                      17

                                                                                                      18   DATED: February 13, 2019             ____________________________________
                                                                                                      19
                                                                                                                                                Edmund F. Brennan
                                                                                                                                                United States Magistrate Judge
                                                                                                      20

                                                                                                      21

                                                                                                      22

                                                                                                      23

                                                                                                      24

                                                                                                      25

                                                                                                      26

                                                                                                      27

                                                                                                      28
                                                                                                                                                  -4-
                                                                                                             STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANTS REXEL USA, INC. AND
                                                                                                                                        SOUTHWIRE COMPANY, LLC
